DETAILED ACTION
Remarks
The instant application having Application Number 17/122,217 filed on December 15, 2020 has a total of 18 claims pending in the application; there are 3 independent claims and 15 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Power of Attorney is missing in this application.

Continuation Statement
This patent application is a continuation of U.S. Application No. 15/877,945, filed January 23, 2018, now U.S. Patent #10,866,893.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated December 15, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,866,893.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as management of a cache for a database, such as a transactional database; see claim language of both for detail. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-18 to arrive at the claims 1-5, 7-13 and 15-20 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over
Chidamber et al. (US Patent Publication No. 2017/0295236 A1, ‘Chidamber’, hereinafter, provided by the Applicant’s IDS) in view of Madsen (WO 01/16788 A2 to NextWave Telecom, Inc., ‘Madsen’, hereinafter, Provided by the Applicant’s IDS).

As to claim 1, Chidamber discloses a method and system for operating a database and a cache of at least a portion of the database, the database storing a plurality of data entries (a method of processing database read and write requests using data associated with the database stored in a cache; Chidamber [0015]. A NoSQL proxy receives data access requests and sends requests through a network interface to a database or cache; figure 3; Chidamber [0013], [0088]), the method comprising: 
receiving a plurality of read requests to read a data entity of the plurality of data entries from the database (receiving database read requests to access entries or fields (data entity) from the database; Chidamber [0011], [0110]); 
determining whether each of the plurality of read requests was serviced from the database or from the cache (forwarding the read request processes (serviced) to a peer database proxy or to a local cache; figure 11; Chidamber [0115], [0119]); 
counting a quantity of the requests serviced from the database and a quantity of the requests serviced from the cache (tracking (counting a quantity) the database requests as they are processed (serviced) and sub-requests and sub-request results (serviced) by the cache; Chidamber [0089], [0098]); 
receiving a write request to alter the data entity in the database (receiving a database write or update (alter) request for entries (alter the data entity) in the database; Chidamber [0132]); and 
Chidamber does not disclose 
in response to receiving the write request, determining whether to update the cache to reflect the alteration to the data entity according to the quantity of the requests serviced from a server and the quantity of the requests serviced from the cache. 
However, Madsen discloses 
in response to receiving the write request, determining whether to update the cache to reflect the alteration to the data entity according to the quantity of the requests serviced from a server and the quantity of the requests serviced from the cache (determining whether to update the cache with updated information (reflect alteration to the data entity) based on analyzing a series (quantity) of requested files provided by a content server or available from (requests service from) the cache and requested files provided by a content server; column 4, lines 17-41; column 6, lines 13-47; figure 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method and system of Chidamber to include determining whether to update the cache based on the number of requests, as taught by Madsen, for the benefit of determining what data should be stored in the cache to keep the cache size manageable (Madsen; column 2, lines12-23).
As to claims 2 and 10, Chidamber as modified discloses wherein the method further comprises: 
causing the cache to be updated (updating the cache; paragraph [0136]) and the quantity of the requests serviced from the database (tracking the requests for entries processed by the database; Chidamber [00989], [0136]), 
Chidamber does not disclose causing the cache to be updated when a ratio of the quantity of the requests serviced from the database to the quantity of the requests serviced from the cache exceeds a predetermined threshold. 
However, Madsen causing the cache to be updated when a ratio of the quantity of the requests serviced from the database to the quantity of the requests serviced from the cache exceeds a predetermined threshold (determining whether to update the cache with updated information based on usage patterns (quantity) of requested files provided by a content server or available from (requests service from) the cache and requested files provided by a content server; column 4, lines 17-27; column 6, lines 13-33; figure 4). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Chidamber to include determining whether to update the cache based on the number of requests, as taught by Madsen, for the benefit of determining what data should be stored in the cache to keep the cache size manageable (Madsen; column 2, lines12-23). 
Although neither Chidamber nor Madsen specifically discloses a ratio of requests or a predetermined threshold, Chidamber discloses the quantity of requests (tracking the requests and sub-requests; Chidamber [0089], [0098]), and Madsen discloses a usage pattern algorithm and determining whether to update the cache (Madsen, column 2, lines 12-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, that tracking the number of requests combined with a usage pattern algorithm would easily determine a ratio and a threshold number of requests to update the cache.
As to claim 7, Chidamber discloses a system for operating a database and a cache of at least a portion of the database (processing database read and write requests using data associated with the database stored in a cache; paragraph [0015]), the system comprising: 
a cache management system configured to be in electronic communication with the database and with the cache (a NoSQL proxy (cache management system) receives data access requests and sends requests through a network interface (electronic communication) to a database or cache; figure 3; Chidamber [0013], [0088]), the cache management system comprising a processor and a computer-readable memory storing instructions that, when executed by the processor (the NoSQL proxy comprising a central processing unit executing software stored in non-transitory machine-readable medium; Chidamber [0087]), cause the cache management system to:
although claim 7 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 7. Therefore; claim 7 is rejected for at least the same reason as claim 1 above.
As to claim 8, Chidamber as modified discloses the database (database; Chidamber, abstract).
As to claim 9, Chidamber as modified discloses the cache (cache; Chidamber, abstract).

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chidamber in view of Madsen and further in view of Harsha et al. (US Patent No. 9,769,030 B1, ‘Harsha’, hereinafter, provided by the Applicant’s IDS).

As to claims 3, and 11, Chidamber as modified does not disclose wherein determining whether to update the cache to reflect the write request according to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache comprises: 
applying a predictive algorithm to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache that calculates a likelihood that a future read request will be serviced from the database. 
However, Harsha discloses applying a predictive algorithm to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache that calculates a likelihood that a future read request will be serviced from the database (using an algorithm to predict requests by tracking requests for pages from a prefetch area (cache) or from a data store (database) and identifying a probability (calculates a likelihood) that a linked page will be requested (read request) from the prefetch area; Harsha, figure 10; column 2, lines 40-62; column 8, lines 19-64; column 17, lines 21-28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the method and system of Chidamber to include calculating a likelihood that future read requests will be serviced from the cache, as taught by Harsha, for the benefit of improving the accuracy of pre-fetching data for the cache. 
As to claim 4 and 12, Chidamber as modified does not disclose wherein the predictive algorithm comprises a regression analysis. 
However, Harsha discloses wherein the predictive algorithm comprises a regression analysis (regression analysis; Harsha, column 8, lines 63-64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the method and system of Chidamber to include a regression analysis, as taught by Harsha, for the benefit of improving the accuracy of pre-fetching data for the cache.
As to claims 5 and 13, Chidamber as modified does not disclose wherein the method further comprises: causing the cache to be updated when the likelihood that the future read request will be serviced from the database exceeds a predetermined threshold. 
However, Harsha discloses causing the cache to be updated when the likelihood that the future read request will be serviced exceeds a predetermined threshold (trigger pre-fetching (causing to be updated) for the cache when the probability exceeds a threshold value; Harsha, column 10, lines 57-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the method and system of Chidamber to include updating the cache based on a threshold, as taught by Harsha, for the benefit of implementing a rule for pre-fetching data for the cache. 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chidamber in view of Madsen and further in view of Dhodapkar (US Patent Publication No. 2008/0320222 A1, provided by the Applicant’s IDS).

As to claim 15, Chidamber does not disclose wherein determining whether to update the cache to reflect the write request according to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache comprises determining whether to update the cache to reflect the write request according to the quantity of the requests serviced from the database on two or more specified days in the past and the quantity of the requests serviced from the cache on the two or more specified days in the past. 
However, Madsen discloses determining whether to update the cache to reflect the alteration to the data entity according to the quantity of the requests serviced from a server and the quantity of the requests serviced from the cache (determining whether to update the cache with updated information (reflect alteration to the data entity) based on analyzing a series (quantity) of requested files provided by a content server or available from (requests service from) the cache and requested files provided by a content server; Madsen, column 4, lines 17-27; column 6, lines 13-33; figure 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system of Chidamber to include determining whether to update the cache based on the number of requests, as taught by Madsen, for the benefit of determining what data should be stored in the cache to keep the cache size manageable (Madsen; column 2, lines12-23). 
Further, Dhodapkar discloses determining whether to update the cache to reflect the write request according to the quantity of the requests serviced from the database on two or more specified days in the past and the quantity of the requests serviced from the cache on the two or more specified days in the past (the cache period has a defined cache period of days; Dhodapkar [0053]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the system of Chidamber to include a cache period of days, as taught by Dhodapkar, for the benefit of optimizing the use of cache content (Dhodapkar [0053]).

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidamber in view of SeungHee Lee (US Patent Publication No. 2015/0134910 A1, hereinafter ‘Lee’, provided by the Applicant’s IDS), and further in view of Madsen.

As to claim 16, Chidamber discloses a system for operating a database (a system of processing database read and write requests; Chidamber [0015]), the system comprising: 
a cache of at least a portion of the database (data in a database cache; Chidamber [0015]); and
a cache management system configured to be in electronic communication with the database and with the cache (a NoSQL proxy (cache management system) receives data access requests and sends requests through a network interface (electronic communication) to a database or cache; Chidamber figure 3; [0013], [0088]), the cache management system comprising a processor and a computer-readable memory storing instructions that, when executed by the processor (the NoSQL proxy comprising a central processing unit executing software stored in non-transitory machine-readable medium; Chidamber [0087]), cause the cache management system to: 
receive a plurality of read requests to read a data entity of a plurality of data entities from the database (receive database read requests to access entries or fields (data entity) from the database; Chidamber [0110], [0011]); 
for each of the plurality of read requests: 
determine if the cache has a copy of the data entity (determine if the cache has a local copy of the associated data; Chidamber [0096]); 
responsive to determining that the cache has a copy of the data entity, service the request from the cache (when the associated copy of data is stored (responsive to determining) in the cache, retrieve the data (service the request) from the cache; Chidamber [0096]); and 
responsive to not determining that the cache has a copy of the data entity, service the request from the database (when the copy data is not stored (responsive to not determining) in the local cache, the read request is passed to a database plugin (service from the database Chidamber [0119]); 
count a quantity of the requests serviced from the database and a quantity of the requests serviced from the cache (track (count a quantity) the database requests as they are processed (serviced) and sub-requests and sub-request results (serviced) by the cache; Chidamber [0089], [0098]); 
receive a write request to alter the data entity in the database (receive a database write or update (alter) request for entries (alter the data entity) in the database; Chidamber [0132]); and 
update the cache to reflect the alteration to the data entity in the write serviced from the database (update the cache in response to the write request for entries (reflect the alteration to the data entity) of the database; paragraph [0136]). 
Chidamber does not disclose 
determining if the cache has an accurate copy; and 
determining whether to update the cache to reflect the alteration to the data entity according to the quantity of the requests serviced from a server and the quantity of the requests serviced from the cache. 
However, Lee discloses determining if the cache has an accurate copy (determining whether or not the cache data is valid (accurate copy), Lee [0017], [0098], [0131], [0160], [0170] and Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the system of Chidamber to include determining if the cache has an accurate copy, as taught by Lee, for the benefit of further ensuring the request is responded to with updated data. 
Further, Madsen discloses determining whether to update the cache to reflect the alteration to the data entity according to the quantity of the requests serviced from a server and the quantity of the requests serviced from the cache (determining whether to update the cache with updated information (reflect alteration to the data entity) based on analyzing a series (quantity) of requested files provided by a content server or available from (requests service from) the cache and requested files provided by a content server; column 4, lines 17-27; column 6, lines 13-33; figure 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the system of Chidamber to include determining whether to update the cache based on the number of requests, as taught by Madsen, for the benefit of determining what data should be stored in the cache to keep the cache size manageable (Madsen; column 2, lines12-23).
As to claim 17, Chidamber as modified discloses the database (database; Chidamber, abstract).
As to claim 20, Chidamber as modified discloses wherein the instructions, when executed by the processor, further cause the cache management system to:
cache exceeds a predetermined threshold (tracking the database requests as they are processed and sub-requests and sub-request results by the cache and updating data in the cache (Chidamber, [0089], [0097-0098]).
Chidamber does not disclose wherein the instructions, when executed by the processor, further cause the cache management system to: 
update the cache when a ratio of the quantity of the requests serviced from the database to the quantity of the requests serviced from the cache. 
However, Madsen discloses update the cache when a ratio of the quantity of the requests serviced from the database to the quantity of the requests serviced from the cache (determining whether to update the cache with updated information (reflect alteration to the data entity) based on analyzing a series (quantity) of requested files provided by a content server or available from (requests service from) the cache and requested files provided by a content server; column 4, lines 17-27; column 6, lines 13-33; figure 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system of Chidamber to include determining whether to update the cache based on the number of requests, as taught by Madsen, for the benefit of determining what data should be stored in the cache to keep the cache size manageable (Madsen; column 2, lines 12-23). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chidamber in view of Lee, in view of Madsen and further in view of Harsha.

As to claim 18, Chidamber as modified does not disclose wherein determining whether to update the cache to reflect the write request according to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache comprises: 
applying a predictive algorithm to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache that calculates a likelihood that a future read request will be serviced from the database. 
However, Harsha discloses applying a predictive algorithm to the quantity of the requests serviced from the database and the quantity of the requests serviced from the cache that calculates a likelihood that a future read request will be serviced from the database (using an algorithm to predict requests by tracking requests for pages from a prefetch area (cache) or from a data store (database) and identifying a probability (calculates a likelihood) that a linked page will be requested (read request) from the prefetch area; Harsha, figure 10; column 2, lines 40-62; column 8, lines 19-64; column 17, lines 21-28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the system of Chidamber to include calculating a likelihood that future read requests will be serviced from the cache, as taught by Harsha, for the benefit of improving the accuracy of pre-fetching data for the cache. 
As to claim 19, Chidamber as modified does not disclose wherein the instructions, when executed by the processor, further cause the cache management system to: update the cache when the likelihood that the future read request will be serviced from the database exceeds a predetermined threshold. 
However, Harsha discloses causing the cache to be updated when the likelihood that the future read request will be serviced exceeds a predetermined threshold (trigger pre-fetching (causing to be updated) for the cache when the probability exceeds a threshold value; Harsha, column 10, lines 57-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the system of Chidamber to include updating the cache when the likelihood that a future read request exceeds a threshold, as taught by Harsha, for the benefit of implementing a rule for pre-fetching data for the cache. 


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168